DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 23, 2021 has been entered.
Response to Amendment
The amendment filed on November 23, 2021 has been entered. Claims 1-19, and 21 remain pending in the application.  Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed on October 04, 2021. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The claimed “concentrating module
The claimed “switching module” in claims 2, 3, 4, 11, 12, 14 is interpreted as shutter as described in paragraph [46] of the instant application, and equivalents thereof. 
The claimed “direction control module” is interpreted as a tilt device which is electronically or mechanically driven as described in paragraph [61] of the original disclosure, and equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The limitation “a motor module configured to alter a path of a focal point of the laser beam by moving a position of the vibration module in the first direction so that a first trajectory curve of a first cutting operation is different from a second trajectory curve of a second cutting operation;” is interpreted as a motor module transmits power to vibration module as described in paragraph [8] of the original disclosure “The motor module may be configured to move the vibration module in the first  direction by transmitting power to the vibration module.” The original disclosure does not describe any other special features of motor module to move a vibration module. The limitation “alter a path of a focal point of the laser beam …. so that a first trajectory curve of a first cutting operation is different from a second trajectory curve of a second cutting operation;” describes intended use of a vibration module. 
The limitation “alter a path of a focal point of the laser beam …. so that a first trajectory curve of a first cutting operation is different from a second trajectory curve of a second cutting operation;” is interpreted as a vibration module changes the position of the focal point of the laser beam in one direction.
Paragraph [71-72] of original disclosure describes  “Referring to FIG. 4B, a first trajectory curve TJ1 illustrates an example of a path of a focal point of the laser beam LL used in the first cutting operation S 100. The position of the focal point of 
Claim 7 recites “the concentrating module concentrates the laser beam in such a way that the focal point is always located in the same plane regardless of a position at which the laser beam is incident”. The claim describes how a flat-field scanning lens or an F-theta scanning lens works as explained in Fig. 3 and paragraph [65] of the instant specification. The claim is interpreted as the concentrating module having a flat-field or f-theta scanning lens. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10, 16-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 10 recites “such that the lens module vibrates in accordance with an oscillation direction that is substantially parallel to a path of the laser beam through the vibration module” which is not supported by the original disclosure. Paragraph [54] of the original disclosure describes “When an electrical signal is 
Thus the original disclosure describes that the vibration of lens module is controlled by PZM. The original disclosure does not explicitly describe “an oscillation direction that is substantially parallel to a path of the laser beam”.
Claims 16-19 are rejected based on their dependency on claim 10.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “substantially” in claim 10 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear if an angle of 89, 91, 100, 80 degrees or some other value is considered substantially parallel to a certain direction.
Claims 16-19 are rejected based on their dependency on claim 10.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claims 1-19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable.
Claims 1, 2, 5, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Lawson, US RE44886 (hereafter Lawson), and in view of Keiji, JP 2013063445 (hereafter Keiji) as evidenced by Britannica. 
Regarding claim 1, Lawson teaches a high resolution, high speed laser drilling system. Lawson teaches,
“A laser cutting apparatus comprising:” (Column 1, lines 15-20 teaches laser drilling system to make holes in sheets.)


    PNG
    media_image1.png
    493
    629
    media_image1.png
    Greyscale

Fig. 4 of Lawson teaches vibration module and reflector module
“a laser module configured to emit a laser beam;” (The claim recites intended use of laser module. Fig. 1-8 teaches laser module 12.)

    PNG
    media_image2.png
    519
    707
    media_image2.png
    Greyscale

Fig. 1 of Lawson teaches a concentrating module
“a vibration module comprising: a lens module; and a piezoelectric module in direct physical contact with the lens module” (Fig. 4 teaches piezoelectric module 52 and lens 15 coupled together.)
“wherein the lens module comprises: a lens configured to transmit the laser beam; and a frame accommodating the lens
“wherein the piezoelectric module is configured to repeatedly expand and contract in a first direction when an electrical signal is applied thereto;” (The limitation is describing piezoelectricity. It is inherent that piezoelectric elements generate a mechanical force when electrical signal is applied and vice versa as evidenced by the Britannica screenshot below.)

    PNG
    media_image3.png
    1046
    1747
    media_image3.png
    Greyscale

Screenshot of Britannica teaches piezoelectricity
“a reflective module comprising: a reflective surface configured to reflect the laser beam in such a way that a traveling direction of the laser beam is changed;” (Lawson teaches in Fig. 4 mirror 16 reflecting laser beam 14 towards 
“and a concentrating module configured to concentrate the laser beam in such a way that energy of the laser beam reflected by the reflective surface is concentrated at the focal point.” (Lawson teaches in Fig. 1, lens 15’ focusing the laser beam on work piece 18 to drill hole 24. Hence lens 15’ is established as concentrating module.)
 “a motor module configured to alter a path of a focal point of the laser beam by moving a position of the vibration module in the first direction so that a first trajectory curve of a first cutting operation is different from a second trajectory curve of a second cutting operation;”( Please see Claim Interpretation above for this claim. 
Lawson does not explicitly teach a motor module powering vibration module. 
Keiji teaches a laser processing apparatus with laser source, switching module, reflective module, piezo motor, and condenser lens. In Fig. 2, Keiji teaches a piezo motor 65 comprising a piezoelectric element that moves condenser lens 64 in z-axis and x-axis. Page 7, paragraph 2 of the attached machine translation teaches “the piezo motor 65 is constituted by a piezoelectric 

    PNG
    media_image4.png
    568
    587
    media_image4.png
    Greyscale


Fig. 2 of Keiji teaches piezo motor 65 moving lens in X and Z axes
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the piezo motor as taught in Keiji to the laser system in Lawson. One of ordinary skill in the art would have been motivated to do so to condense “the light condensing point of the pulsed laser beams ….in the thickness direction of a predetermined region of the work piece held on the chuck table” as taught in abstract in Keiji.)
Regarding claim 2, Lawson does not teach a switching module. Keiji teaches
 “The laser cutting apparatus of claim 1, further comprising: a switching module configured to determine whether the laser beam emitted from the laser module is transmitted through the switching module in response to a control signal.” (In Fig. 2 and 5 Keiji teaches acousto-optic deflection means 69 which guides laser beam either towards the direction conversion mirror 63 or the laser beam absorbing unit 68 based on a control signal from computer 8. Thus deflector 69 corresponds to the switching module.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the acousto-optic deflection means 69 and beam absorbing unit 68 as taught by Keiji to the laser design of modified Lawson in the path of the laser beam after the laser source. One of ordinary skill in the art would have been motivated to do so to guide “the 
Regarding claim 5, Lawson teaches
“The laser cutting apparatus of claim 1, wherein the reflective module is a galvanic mirror.” (Fig. 8 and column 5, lines 10-15 teaches galvo scanner 76 as the reflective module.)
Regarding claim 11, 
“The laser cutting apparatus of claim 1, further comprising: a switching module configured to determine whether the laser beam emitted from the laser module is transmitted through the switching module in response to a control signal.” (Claim 11 is similar scope to claim 2 and therefore rejected under the same argument.)
Claims 3, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Lawson, and Keiji as applied to Claim 1 above and further in view of Oprysko et al., US 4727234 (hereafter Oprysko).
Regarding claim 3,
“The laser cutting apparatus of claim 2, wherein the switching module is disposed between the laser module and the vibration module, and the vibration module is disposed between the switching module and the reflective module.” (Lawson teaches lens 15 can be positioned between laser module and reflective module or between reflective module and the work piece. However, Lawson does not teach a switching module and its position relative to the other components. 
Oprysko teaches a laser apparatus to repair defects in photomasks using shutter, scanner, deflecting mirrors, and focusing lens. 
    PNG
    media_image5.png
    502
    728
    media_image5.png
    Greyscale

Fig. 2 of Oprysko teaches positioning of different modules
Oprysko teaches in Column 5, lines 10-15 teaches “The beam output from the modulator/attenuator 116 is coupled to an X, Y scanning/positioning device 120 which may be an acousto-optical, electro-optical or mechanical scanning device capable of scanning and/or positioning the laser beam across a very small area….. continuously or positioning the beam anywhere within this area.” Hence positioner 120 corresponds to the vibration module. Column 4, lines 63-65 teaches “The modulator is also used as a shutter capable of providing a single laser pulse of a predetermined duration.” Hence modulator 116 corresponds to switching module. Fig. 2 teaches switching module 116 between laser 114 and vibration module 120. Again, vibration module 120 is positioned between switching module 116 and reflective module 155. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to position the modules in modified Lawson in the sequence as taught by Oprysko. One of ordinary skill in the art would have been motivated to do so to form “a highly focused, high definition laser beam” as taught by Oprysko in column 3, lines 10-15. Furthermore, the courts have held that rearrangement of parts requires only ordinary skill in the art and hence is considered a routine expedient. MPEP 2144.04-VI-C.)
Regarding claim 12, 
“The laser cutting apparatus of claim 11, wherein the switching module is disposed between the laser module and the vibration module, and the vibration module is disposed between the switching module and the reflective module.” (Claim 12 is similar scope to claim 3 and therefore rejected under the same argument.)
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Lawson, Keiji, and Oprysko as applied to Claim 12 above and further in view of Shoichi, JP 2007326127 (hereafter Shoichi).
 “The laser cutting apparatus of claim 12, wherein the motor module moves the concentrating module in a direction different from the first direction.” (Here first direction corresponds to the vibration direction of vibration module. 
The primary combination of references does not teach that focusing lens can move in a different direction than vibration module. Shoichi teaches in Fig. 3 that servo motor 104 can move the lens 103 up and down in z axis as well as rotate around z axis. Since the piezo electric module cannot rotate, servo motor 104 is established to move lens 103 in a direction different than piezo. Moreover, it is implicit that servo motors can move lenses in either X, Y, or Z direction hence 

    PNG
    media_image6.png
    533
    669
    media_image6.png
    Greyscale

Fig. 3 of Shoichi teaches motor 104 moving lens 103
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add a motor as taught in Shoichi to move the condensing lens in modified Lawson. One of ordinary skill in the art would have been motivated to do so “so that the condensing point of laser beams is located inside a substrate W as an object” as taught in abstract in 
Claims 4, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Lawson, and Keiji as applied to Claim 2 above and further in view of Keiji-2, US 9108268 (hereafter Keiji-2).
Regarding claim 4, 
Lawson does not teach a switching module. 
“The laser cutting apparatus of claim 2, wherein the switching module is disposed between the laser module and the reflective module,” (Keiji teaches a switching module placed between laser module and reflective module in Fig. 2.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add the piezo motor as taught in Keiji to the laser system in Lawson. One of ordinary skill in the art would have been motivated to do so to condense “the light condensing point of the pulsed laser beams ….in the thickness direction of a predetermined region of the work piece held on the chuck table” as taught in abstract in Keiji.)

    PNG
    media_image7.png
    677
    770
    media_image7.png
    Greyscale

Fig. 2 of Keiji-2 teaches position of reflector, vibration module, and concentrating module
 “and the vibration module is disposed between the reflective module and the concentrating module.” (Lawson in view of Keiji does not teach a vibration module between reflector and lens. 
Keiji-2 teaches in column 5, line 63- column 6, line 5 “The varifocal lens 72 is composed of a lens case 721, a lens liquid 722 sealed in the lens case 721, and an annular piezoelectric device 723 for giving radio-frequency waves to the lens 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to position the modules in Lawson in the sequence as taught by Keiji-2. One of ordinary skill in the art would have been motivated to do so to change the focal length as taught by Keiji-2 in abstract. Furthermore, the courts have held that rearrangement of parts requires only ordinary skill in the art and hence is considered a routine expedient. MPEP 2144.04-VI-C.)
Regarding claim 14, 
“The laser cutting apparatus of claim 11, wherein the switching module is disposed between the laser module and the reflective module, and the vibration module is disposed between the reflective module and the concentrating module.” 
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Lawson, and Keiji, Keiji-2 as applied to Claim 14 above and further in view of Shoichi.
 “The laser cutting apparatus of claim 14, wherein the motor module moves the concentrating module in the first direction.” (The primary combination of references does not teach a motor moving the lens. 
 Shoichi teaches in Fig. 3 that servo motor 104 can move the lens 103 up and down in Z axis as well as rotate around Z axis. Moreover, it is well known in the art that servo motors can move lenses in either X, Y, or Z direction. Therefore the servo motor of Shoichi has the capability to move the lens in a similar direction to the piezoelectric module or to the other Cartesian axes directions. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add a motor as taught in Shoichi to move the condensing lens in modified. One of ordinary skill in the art would have been motivated to do so “so that the condensing point of laser beams is located inside a substrate W as an object” as taught in abstract in Shoichi. Moreover since all the claimed elements were known in the prior art and one 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Lawson, and Keiji as applied to Claim 1 above and further in view of GlobalSpec, website 2017(hereafter GlobalSpec).
“The laser cutting apparatus of claim 1, wherein the reflective module further comprises: a direction control module configured to control movement of the reflective surface. (Please see claim interpretation for this limitation. 
Lawson teaches in Fig. 8 and column 5, lines 10-15 galvo scanner 76 as the reflective module. However, Lawson does not explicitly teach that galvo scanner has a control module. 
GlobalSpec screenshot below from Jun 22, 2017 teaches that galvo scanners “are motorized mirror mounts and systems … Galvanometer motors are limited-rotation DC motors. Controlled motion is achieved with an internal position detector that enables closed loop servo control of the motor by providing a position signal proportional to the rotation of the motor shaft”. 
Here servo control is performing the same function of controlling movement of mirror as cited in the instant claim. Hence servo control and motor shaft in GlobalSpec corresponds to direction control module in the instant claim. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add galvo scanner from GlobalSpec to the laser design of modified Lawson. One of ordinary skill in the art would have been motivated to do so because galvo scanners move laser beams “fast with incredible accuracy and precision” as taught in the attached screenshot of GlobalSpec from Jun 22, 2017.)


    PNG
    media_image8.png
    984
    1726
    media_image8.png
    Greyscale


Screenshot of GlobalSpec teaching galvo scanners with detectors and closed loop controls
Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Lawson, Keiji, as applied to claim 1 above, and further in view of Harrison et al., US 8280099 (hereafter Harrison) and Thorlabs, website 2016 (hereafter Thorlabs).
Regarding claim 7,   Modified Lawson teaches a refracting element to move the laser beam on a plane but does not teach any f-theta lens. Harrison teaches a laser safety system with galvo scanners and F-theta lens. Harrison teaches,
“The laser cutting apparatus of claim 1, wherein the concentrating module concentrates the laser beam in such a way that the focal point is always located in the same plane regardless of a position at which the laser beam is incident.” (Harrison teaches in column 12, lines 28-31 “a system employs a galvo scanner or other type of scanning or steering system using one or more mirrors to steer one or more laser beams through focusing lens 48, such as an F-Theta lens”. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to replace the lens in modified Lawson to the f-theta lens as taught in Harrison. One of ordinary skill in the art would have been motivated to do so to obtain “planar imaging field” as taught in 
    PNG
    media_image9.png
    1062
    1648
    media_image9.png
    Greyscale

Screenshot of Thorlabs on April 10, 2016 teaching the working principle of f-theta lens
Regarding claim 8,
“The laser cutting apparatus of claim 7, wherein the concentrating module includes a flat-field scanning lens, an F-theta scanning lens, or a telecentric F-theta scanning lens.”
Regarding claim 9, Lawson teaches
“The laser cutting apparatus of claim 8, further comprising: a base module on which a cutting target to be processed by the laser beam is disposed, wherein the plane in which the focal point is located is parallel to one surface of the base module.” (Fig. 4 teaches holes 24 are drilled on web 18 by beam 14 whereas web 18 is carried by rollers 20. The beam 14 can move in the arrow direction of 36 which is parallel to the top surface of the rollers 20. Hence plane 36 of focal point is parallel to the surface of base 20.)
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over  Lawson, Keiji as applied to claim 1 above and further in view of piceramic.com, 2017 (hereafter Piceramic).
“The laser cutting apparatus of claim 1, wherein the vibration module is configured to vibrate in a first direction from a distance between 50 µm to 80 µm.” (The claim is interpreted as travel length of the piezoelectric module is 50 µm to 80 µm in any direction as described in paragraph [54] of the instant specification as “a difference between a length of the piezoelectric module PZM when it is contracted and a length of the piezoelectric module PZM when it is expanded may range from about 50 µm to about 80 µm. Thus, the lens module LM coupled to the piezoelectric module PZM may vibrate in the first direction DR1 and may vibrate by a distance of about 50µm to about 80 µm.” 
The primary combination of references does not explicitly teach travel length of the piezoelectric module. 
Piceramic is a webpage that teaches properties of some commercially available piezo actuators and hence solving the same problem of vibrating piezoelectric modules as the instant application. Piceramic teaches a travel range in between a few 10 to a few 100 µm which overlaps the claimed range. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to replace the piezoelectric module in modified Lawson to the piezoelectric module as taught in Piceramic. One of ordinary skill in the art would have been motivated to do so to obtain “linear actuators” as taught in the screenshot of Piceramic below. Moreover, since the claimed ranges of 50 to 80 µm “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05-I.)

    PNG
    media_image10.png
    380
    1794
    media_image10.png
    Greyscale

Screenshot of Piceramic teaches travel range of piezoelectric modules
Claims 10, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawson as evidenced by Britannica, Keiji and Shoichi. 
Regarding claim 10,
“A laser cutting apparatus comprising: a laser module configured to emit a laser beam;   a vibration module comprising: a lens module; and a piezoelectric module in direct contact with the lens module, wherein the lens module comprises: a lens configured to transmit the laser beam; and a frame accommodating the lens, wherein the piezoelectric module is configured to repeatedly expand and contract in a first direction when an electrical signal is applied thereto;…  a reflective module comprising: a reflective surface configured to reflect the laser beam in such a way that a traveling direction of the laser beam is changed; a concentrating module configured to concentrate the laser beam in such a way that energy of the laser beam reflected by the reflective surface is concentrated at a focal point;” (similar scope to claim 1 and therefore rejected under the same argument.)
“such that the lens module vibrates in accordance with an oscillation direction that is substantially parallel to a path of the laser beam through the vibration module;” (The limitation is interpreted as the vibration of lens module is 
“and a motor module configured to move the concentrating module by transmitting power to the concentrating module” (Primary combination of references does not teach a motor module moving a lens module. 
Shoichi teaches a laser irradiation apparatus for scribing. Shoichi teaches in abstract  “ a laser beam source 101 for emitting laser beams; a condensing mechanism 103 having a plurality of condenser lenses; a servo motor 104 as a driving section for driving the condensing mechanism 103 so that any one of the plurality of condenser lenses is arranged on the optical axis 101a of the laser beams; a Z-axis slide mechanism 104c as a first moving mechanism capable of moving the condensing mechanism 103 in the direction of the optical axis 101a so that the condensing point of laser beams is located inside a substrate W as an object”.

    PNG
    media_image6.png
    533
    669
    media_image6.png
    Greyscale

Fig. 3 of Shoichi teaches motor 104 moving lens 103
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to add a motor as taught in Shoichi to move the condensing lens in modified Lawson or add another condensing lens with motor as taught in Shoichi to control the focal length of the lens system as taught in Keiji. One of ordinary skill in the art would have been motivated to do so “so that the condensing point of laser beams is located inside a substrate W as an object” as taught in abstract in Shoichi. Moreover since all the 
Regarding claim 16, 
“The laser cutting apparatus of claim 10, wherein the reflective module is a galvanic mirror.” (Claim 16 is similar scope to claim 5 and therefore rejected under the same argument.)
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawson as evidenced by Britannica, Keiji and Shoichi as applied to claim 10 above and further in view of GlobalSpec.
 “The laser cutting apparatus of claim 10, wherein the reflective module further comprises: a direction control module configured to control movement of the reflective surface.” (Claim 17 is similar scope to claim 6 and therefore rejected under the same argument.)
Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Lawson, Keiji, Shoichi as applied to claim 10 above, and further in view of Harrison et al., US 8280099 (hereafter Harrison) and Thorlabs.
Regarding claim 18,
“The laser cutting apparatus of claim 10, wherein the concentrating module concentrates the laser beam in such a way that the focal point is always located in the same plane regardless of a position at which the laser beam is incident.” (Claim 18 is similar scope to claim 7 and therefore rejected under the same argument.)
Regarding claim 19, 
“The laser cutting apparatus of claim 18, wherein the concentrating module includes a flat-field scanning lens, an F-theta scanning lens, or a telecentric F-theta scanning lens.” (Claim 19 is similar scope to claim 8 and therefore rejected under the same argument.)
Response to Arguments
Applicant’s arguments filed on November 23, 2021 with respect to claim(s) 1-19, and 21 have been considered and persuasive. The rejections mailed on October 04, 2021 are withdrawn. 
The applicant amended claim 1 to recite that “alter a path of a focal point of the laser beam by moving a position of ….. so that a first trajectory curve of a first cutting operation is different from a second trajectory curve of a second cutting operation;” and claim 10 to recite that “such that the lens module vibrates in accordance with an oscillation direction that is substantially parallel to a path of the laser beam through the vibration module;” and argued that this makes the laser cutting apparatus distinguishable from prior art. 
However, upon further consideration, a new ground(s) of rejection is made in view of Lawson, Keiji, and Shoichi as described above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone number is (303)297-4341.  The examiner can normally be reached on Monday-Friday; 9:00AM-3:00PM; PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information 






/FAHMIDA FERDOUSI/Examiner, Art Unit 3761      
  /JUSTIN C DODSON/  Primary Examiner, Art Unit 3761